                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-00060-D

JAMES MATTHEWS,                                  )
                                                 )
                       Plaintiff,                )
                                                 )
                       v.                        )     ORDER FOR PAYMENT OF ATTORNEY
                                                 )     FEES UNDER THE EQUAL ACCESS
NANCY A. BERRYHILL,                              )     TO JUSTICE ACT
Commissioner of Social Security,                 )
                                             ,   )
                       Defendant.                )
______________                                   )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4.300.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel,

Charlotte W. Hall, and mailed to her office at P.O. Box 10629, Raleigh, NC 27605, in

accordance with Plaintiffs assignment to her attorney of her right to payment of attorney's fees .

under the Equal Access to Justice Act.

       SO ORDERED this          2.1       day of February, 2019




                                                 JAMESC. DEVER III
                                                 UNITED STATES DISTRICT JUDGE
